Exhibit 10.3



SIGN-ON BONUS AGREEMENT

 

THIS AGREEMENT is made as of the date signed below between Office Depot, Inc., a
corporation headquartered in Florida, (together with any parents, subsidiaries,
successors, and affiliated companies including, but not limited to, OfficeMax
Incorporated and its subsidiaries) (hereinafter “Office Depot”) and Anthony
Scaglione (hereinafter “Associate”).

 

For good valuable consideration provided to Associate, including but not limited
to the compensation and benefits to be paid to Associate, the receipt and
sufficiency of which are hereby acknowledged, Associate agrees as follows:

 

This Agreement shall serve to acknowledge that Associate has accepted a position
of employment and that Office Depot has agreed to pay Associate a Sign-On Bonus
in the amount of $500,000.00, less applicable taxes and withholdings, payable
within the first payroll following completion of Associate’s first 90 days of
continuous service.

 

Associate agrees that if he or she terminates his or her employment with Office
Depot or Associate’s employment is terminated by Office Depot for any reason,
other than a workforce reduction (i.e., position elimination, headcount
reduction, or total closure of a facility, division or department) in which
severance is offered by Office Depot, Associate will reimburse Office Depot
pursuant to the schedule below:  

.

Date Of Termination

Percentage of Sign-On Bonus to be Repaid to Office Depot

Within 365 days of start date

100%

 

Associate hereby agrees to repay all amounts owed to Office Depot, pursuant to
this agreement, within thirty (30) days of Associate’s termination of
employment.

 

This Agreement solely addresses the award of the Sign-On Bonus and the terms and
conditions for repayment of the Sign-On Bonus to Office Depot.  This Agreement
does not create nor is it intended to create any type of employment agreement or
promise of employment.  All employment with Office Depot is at will, and nothing
herein shall be construed to constitute an employment agreement or deemed a
guarantee of continued employment.

 

This Agreement shall be construed and governed in accordance with the laws of
the State of Florida, without regard to conflict of laws principles.  Associate
agrees that the Circuit Court of the Fifteenth Judicial Circuit in and for Palm
Beach County, Florida shall have exclusive jurisdiction to hear and determine
any claims or disputes between the parties arising out of or related to the
award of the Sign-On Bonus, repayment of the Sign-On Bonus, and/or this
Agreement, unless federal jurisdiction is available, in which case the Southern
District of Florida, shall have exclusive jurisdiction to determine any claims
or disputes arising out of or related to this Agreement.  The parties expressly
submit and consent in advance to such jurisdiction in any action or suit
commenced in

 

--------------------------------------------------------------------------------



such court, and each party hereby waives any objection that it may have based
upon lack of personal jurisdiction, improper venue or forum non conveniens.  

 

 

in any such proceedings, each of the parties HEREBY KNOWINGLY AND WILLINGLY
WAIVES AND SURRENDERS SUCH PARTY’S RIGHT TO TRIAL BY JURY AND AGREES THAT SUCH
LITIGATION SHALL BE TRIED TO A JUDGE SITTING ALONE AS THE TRIER OF BOTH FACT AND
LAW, IN A BENCH TRIAL, WITHOUT A JURY.  

 

The parties agree that if any provision of this Agreement is found to be
unenforceable to any extent or in violation of any statute, rule, regulation or
common law, it will not affect the enforceability of the remaining provisions
and the court shall enforce the affected provision and all remaining provisions
to the fullest extent permitted by law.

This Agreement cannot be modified except by an amendment in writing, signed by
both parties.

Associate may consult with an attorney before signing this Agreement.

This Agreement shall remain in full force and effect at all times during and
after Associate’s employment with Office Depot.

 

IN WITNESS WHEREOF, Associate has executed this Agreement as of the date written
below.

 

 

 

Dated: June 15, 2020

BY ASSOCIATE

 

/s/ D. ANTHONY SCAGLIONE

Signature

 

Anthony Scaglione

Print Name

 

 

Associate’s Number

 

 

 

 

 

 

 

 